Cobb,'P. J.
There was no merit in the demurrer to the accusation. , The offense with which the defendant was charged was the procurement of money and other things of value by entering into a contract to perform labor as a cropper, which he had no intention to perform. The act provides that satisfactory proof of-the contract, the procuring of money, the failure to perform the services so contracted for, or failure to return the money so advanced, with interest thereon, at the time said labor was to be performed, etc., shall *453be deemed presumptive evidence of the intent to defraud. The failure to perform the services contracted for is a breach of the contract which may occur before the contract expires. It may occur the first day the contract begins to run. It follows that the time when the money procured is to be returned is when there has been a failure to perform the services contracted for, or, in other words, when the contract is broken.
2. The evidence introduced by the State failed to show that the landlord, Bridges, suffered any damage or loss by the breach of the contract upon the part of the accused. Bridges testified, “I can not say how much I was damaged; I can not say I was damaged any.” The evidence further shows that while the amount advanced the accused in supplies, fertilizers, etc., amounted to something over $200, his part of the'crop was worth more than $500. Loss by or damage to the person contracted with, and from whom money or other thing of. value is procured, is a necessary element in the offense with which this defendant is charged. The evidence did not warrant the verdict, and the judgment overruling the motion for a new trial is

Reversed.


All the Justices concur.